THE THIRTEENTH COURT OF APPEALS

                                        13-19-00035-CV


                                       Peter Buffa, M.D.
                                              v.
                                     Umang Khetarpal, M.D.


                                     On Appeal from the
                      445th District Court of Cameron County, Texas
                              Trial Cause No. 2019-DCL-5-I


                                         JUDGMENT

       This court’s judgment issued on March 5, 2020, is hereby withdrawn and the

following is substituted therefor.

       THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes the appeal should be dismissed.            The Court orders the appeal

DISMISSED in accordance with its opinion. Costs of the appeal are adjudged against

appellant, Peter Buffa, M.D.

       We further order this decision certified below for observance.

April 23, 2020